Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 7 August 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Cedar Grove 7 August 1826
				
				I have been so very sick the last day or two it has been impossible for me to write you I am still very much indisposed but intend to proceed to Albany this Evening in the Steam Boat I believe my illness is occasioned by the keeness of the air which has reproduced most of the symptoms of the last Summers complaint The weather is however much warmer to day and I hope I shall soon be better in consequence. I went over to West Point notwithstanding my sickness and saw Robert Buchanan who is already much improved in health and appearance and is very much pleased with his situation—I hope I shall find Letters from you at Lebanon Love to all Elizabeth suffers from the pain in her face Charles is pretty wellYours Ever
				
					L. C. A.
				
				
			